DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 9-12 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2011/0312903) in view of Zhang (US 6,864,386), for reasons set forth in the previous Office Action.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2011/0312903) in view of Zhang (US 6,864,386), in further view of Morley et al. (Biochemistry, 2006, 45(4), p. 1075-81), for reasons set forth in the previous Office Action.

Response to arguments
	Applicant argues that the present application discloses fluorinated tocopherol and tocotrienol derivatives, where the derivatives can be fluorinated with 18F at the C5 position, or in place of the -OH, for diagnosing or monitoring a disease state involving alpha-tocopherol transfer protein (alpha-TTP).  Applicant asserts that in order to arrive at a compound of the current application (for example, the first compound recited in claim 3), one would need to modify Ritter by adding two methyl groups, each at the C5 and C7 position, and fluorinate with a radio-isotope (18F).  However, Zhang does not teach such a modification. Zhang teaches per-fluorination of an added side-chain, not the tocopherol ring structure, where the chain additionally comprises one or more polar groups at the A position (column 4, lines 48-54). Furthermore, the chemical structure of the vitamin E derivative disclosed in Zhang, is enabled for use as a surfactant not for use in monitoring alpha-TTP function, as Zhang does not teach that their vitamin E derivative is capable of binding with alpha-TTP (column 1, lines 43-47).
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  In response to applicant's argument that compounds are for diagnosing or monitoring a disease state involving alpha-tocopherol transfer protein (alpha-TTP), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  With regard to the argument that in order to arrive at a compound of the current application (for example, the first compound recited in claim 3), one would need to modify Ritter by adding two methyl groups, each at the C5 and C7 position, and fluorinate with a radio-isotope (18F) and that Zhang does not teach such a modification, it is respectfully submitted that Ritter teaches fluorination at the OH position.  One of ordinary skill in the art desiring to fluorinate additional known tocopherol isoforms would have been capable of obtaining commercially available tocopherols containing OH for fluorination (e.g. alpha-tocopherol, as taught in Zhang).  
	Applicant further argues that Zhang does not present a motivation to alter Ritter in any particular way to achieve the currently claimed compounds.  
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  Each of Ritter and Zhang are directed to tocopherol derivatives, including fluorinated derivatives for imaging.  One or ordinary skill in the art would have been motivated to provide alpha-tocopherol for providing a fluorinated tocopherol in the methods of Ritter because Zhang teaches alpha-tocopherol to be the most abundant isoform of the tocopherols.  
	Applicant argues that the synthesis methods of the current invention are curated to enable fast reaction times to accommodate for the short half-life of radioactive fluorine (109 minutes; important when used as imaging agents), which is not a consideration in Ritter or Zhang. The current application discloses synthesis of 18F alpha-tocopherol, wherein the reaction times are either 1 minute long, or 10-15 minutes long (paras [0104-109]). 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is noted that the instant claims are directed to compounds, not methods of making.  Ritter teaches fluorination at the OH position, including use of 18F (paragraph 0032).  Further, the claims recite 19F or 18F and thus do not necessarily require radiolabeling. 
Applicant further argues that with respect to the rejection of claims 9-12, Morely, in fact, teaches away from using radioactively labeled tocopherol derivatives. In order to monitor TTP activity, NBD-TOH is incorporated into vesicles with additional fluorescent lipids such as TRITC-DHPE or Marina Blue-DHPE, which act as either a donor or acceptor for NBD-TOH fluorescence (pg 1075; 1077). Upon binding to TTP, NBD-TOH’s excitation exhibits a “blue shift’ and emits at 526nm (pg 1077). According to Morely, this formulation and use of a fluorophore is used to overcome experimental problems that arise when using radioactively labeled alpha-tocopherol.
Applicant’s arguments have been fully considered but are not found to be persuasive.  The liposomes of the instant claims include 19F and thus do not require radioactively labeled tocopherol derivatives.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618